DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
In response to communication files on October 15, 2021, claim 1 is canceled and claims 2-21 are added by applicant's request. Therefore, claims 2-21 are presently pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11/157872. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention.
App 17/339477
Pat 11/157872
2. A computer-executable method comprising: receiving, by a computing system including one or more computer processors, an integrated data identifier associated with an entity from a data user, wherein the integrated data identifier is linked to a first data identifier and a second data identifier associated with the entity;
1. A method comprising: receiving, by a computing system including one or more computer processors, an integrated data identifier specific to an entity from a data user, wherein the integrated data identifier is linked to a first data identifier and a second data identifier associated with the entity, wherein the data user and the entity are different;
applying one or more reconciliation rules to reconcile the integrated data identifier with the first data identifier and the integrated data identifier with the second data identifier, wherein the one or more reconciliation rules account for correspondence between data items with different permission levels;
applying one or more reconciliation rules to reconcile the integrated data identifier with the first data identifier and the integrated data identifier with the second data identifier, wherein the one or more reconciliation rules account for correspondence between regulated and unregulated data items;
identifying, by the computing system, the first data identifier and the second data identifier based on the received integrated data identifier and the applied one or more reconciliation rules;
accessing, by the computing system, one or more first data items corresponding to the entity in a first data store; accessing, by the computing system, one or more second data items corresponding to the entity in a second data store; and
accessing, by the computing system, one or more first data items corresponding to the entity in a first data store using the first data identifier; accessing, by the computing system, one or more second data items corresponding to the entity in a second data store using the second data identifier, wherein the one or more first data items are associated with first access rights different than second access rights associated with the one or more second data items; and
transmitting the one or more first data items and the one or more second data items to the data user;
transmitting the one or more first data items and the one or more second data items to the data user;
 wherein the integrated data identifier provides the data user with access to:
 wherein the integrated data identifier provides the data user with access to: 
the one or more first data items of the entity from the first data store according to a first access rights and without the first data identifier; and
the one or more first data items of the entity from the first data store according to the first access rights and without the data user using the first data identifier; and 
the one or more second data items of the entity from the second data store according to a second access rights and without the second data identifier.
 the one or more second data items of the entity from the second data store according to the second access rights, without the data user using the second data identifier, wherein the first data store and the second data store are different.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Belix M Ortiz
Patent Examiner
Art Unit 2164

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164